5x3




             OFFICE       OF THE ATTORNEY GENERAL                   OF TEXAS
                                    AUSTIN
gnovcn    SLLLCRS                                                . ..-
*l-ro”“~v amnrrl.




 Eon.   8.   0.     YeAdIaAd,      Tloe      alAlrm8n
 ypy       0&orr          Rlver AuthorltJ
 &A     iAg*lo, Tcxrr
 Do*r 8ir1                      OPiniOA HO. O-7338
                                Ret Whether tha Upper colormlo




           WI rolaiovledgoyour
 rOqUerting a legal OpiniOA Of
 rerdlog 8B follov8:
                    "The Upper Colondo




                                                          vhathor or AOt
                                                        thority la rubjeot
                                                        cribed by Article8
                                                        ot8ted Civil atatute8

                                   32   of   the   8trtuter   18 l part   of   Chapter   1,
                                  lT8              V8t.F.
                                        l'Og918tillg             'fhi8U'tiOlO f1X.8
                      be ohargod end oollootod by the Board of
   Wlter           ior the b@Adit of the 8t8t8
             &A&AOW8                            in rerpeot to
   lp p    liO8tiOA8
                8Ad pOrrrit8 ti iAOidOAt81 MttOr8  p.l't~ini~
   t0 tb  iBpOundiJl& 8tOPiaq, UIb&   8011i43 ud                          othrrvira
   lpproprlatlng the pub110 rator8 or tb at&o.                        Artlole 7497
   18 a180 l p u t ot Ch8pter 1, title m,                       r.qUifirrg
                                                                         the MT-
   AeAt Or 8 0&8io    rOS UpOn the fiiinc; Of a V8tOr lpp?OpPiatiOII
   lpplloatlon. Art1010 7533 Or the 8UO Ch8ptW pIWidO8 that
   the80 ch@~rg88vhen oollboted 8h11 bo dOpO8it.d in the 8t8tr
   Tre88uk-yto th8 orodlt 0r the Oeneral R~VOAU~.
                                                                             539




             Thb ideIktl8ti quO881-            rlth    re8peCt CO the fee8
la   quertlolr       8Ubltted    herain   by   the    Upper
                                                Oolorwio mver
Autho?ityn8 prue8ted tothlr departwatb~ the Lwer
0olorudo Alter Authorlt~       in the yur  1940. Attome     oenerel
~lBlo11 lo. O-4304, 0 oopy of vhloh ia eW108.4         hoicc1
that Artdale 753P, f. A. 0. E., 18 Aot .pplle.bie to the
Lmer  Oolemlo   River     Autkma%t~ ud tb8t the   knthorlt~ b8 no
power to ex.peAeit8 fuml in the pay-at        to the Boara Of Meter
wiMer8     fOP 800Otilbd Petit8, 188M.6 Or t0 b 188U.d t0 it.
The rb8 pqU8At   roquird       w&r   ArtlOle 7497 b eing l r8tor
pemlt fee, rlmllw        ¶.A ahwater   to there required uwlor
Article 7532, the abwe aud#ered OplAloA 18 oontrelll8&
          Bouse Bill 80. 77, pa8red 8t the Regular 888810~
of the 44th Leglrlrture, cruta     the Upper ~olomdo ltlror
Authorltr, OOBtd.IU 8UbrtUItl8ny lf POt id8AtiOa~, the I)-
h-0       l8 8caete Bill lo. 0 p88d   at the P0urt.h0dl.d
8C88loll,43rd ~(ri8~htl'b, orebtlng the Lov8r colorrdo River
Authority. UnQrr the Act oreat*     tb Upper Oolorado River
hlthority  it 18 dsCl4rrd t0 be 8 gOVel%WAtil      8&@ACy Uld body
politla and OOllgonte" vith the poverr of gOlleZWeAt 8d rlth
the ‘eUth O?iVJ t0lXe~Cl8e the rlghtr, priYil8g88,     Md !'WCtiOne
h8rdMft8r 8p8Oiribd'. 800 v8rnOA'8 bAUot8ted Ctvit 8totUte8,
Tlitle l~8, Chapter 8 p. 618, 8ec. e, rubdlvlrlan (a) to (J),
inC1U81Ve.

                 m    DOWOr     thU8 OOAfO?l'bdUPOA the UPPOP COlOndO
River AuthorlL~ are broad urd uple~ aothfag em be ad68d there-
to or 18 l0quina   by the permit of the b08rd 0r Voter ml-
neer8.

         Thb re88OA8 &Jd COBO1U81W    8et OUt iA Attorney
O6lkeX'@1'8Opi.MOn lo. o-4304, Ve bellove, 8FO rqrUlly lPp1108-
ble for th8 purD08er of thl8 09lnlOn m       lm Adopted herelor.
It 18, th@nrOF@, OW OpinlOA th8t &tic108 r>)2 @M 749-f al'@
not applicable to the Upper Colorndo River Autbmlty, and the
Authority h8 m Do ver   to lxpeJaA it8 fundr la th8 pqaeAt to
the m8rd  0r Uater sagin08r8   r0r 80-OOud      prrrltr   188oea or
to be 1@8Ued to it! t&t    E-80 Bill n, 1. 8., 44th I.&g.,
CrUtiry  the Upper Colorado River AUthOrity,      h8 AOCO88Ol’tly
8Up@r8&d thb pWbXi8tbg        8tatUtb \mdOr VhiOh the mrb        Or
VatOr ~Ur8       18BU.8 it8 pndt8    id   80 t8P   I8 the  UP-r
.   .


                                                                               540




        ud   tmror    ~olomdo Rlvar Arathmltlor           are aaaoenmI.
                     Tmmtiry       that   the abow utlrrclotorlly     lwern
        four lnqulry,          ve reml~
                                                     four8 very truly
                                               ATTOIWXf   OEUEMI,   O? TEXM




                                                          Oheoter B. 01118on
                                                                   bd8t8At